      Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 1 of 34




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 E.B. ex rel. M.B. and R.B., et al.,

                Plaintiffs,
                                                          16-CV-735
           v.                                             DECISION & ORDER

 ANDREW CUOMO, in his official capacity
 as Governor of the State of New York,
 and DR. THEODORE KASTNER, in his
 official capacity as Acting Commissioner,
 New York State Office for People with
 Developmental Disabilities,

                Defendants.



       On September 13, 2016, the plaintiffs, five individuals with developmental

disabilities and their caregivers, filed a complaint under Title II of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §§ 12131-12134, and Section 504 of the

Rehabilitation Act of 1973 (“Section 504”), 29 U.S.C. § 794. Docket Item 1. They

alleged that the defendants, Andrew Cuomo, Governor of New York State, and Dr.

Theodore Kastner, Commissioner of the New York State Office for People with

Developmental Disabilities (“OPWDD”) 1 (collectively, “the state”), unlawfully had denied

them access to OPWDD-funded programs that provide supported and community-


       1 Under Rule 25(d) of the Federal Rules of Civil Procedure, “when a public officer
who is a party in an official capacity . . . ceases to hold office while the action is
pending[, t]he officer’s successor is automatically substituted as a party. . . . The court
may order substitution at any time, but the absence of such an order does not affect the
substitution.” The Clerk of Court shall replace Kerry Delaney, the former acting
Commissioner of OPWDD, with Dr. Theodore Kastner, the current Commissioner of
OPWDD.
      Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 2 of 34




based residential placements. Id. The plaintiffs also moved that same day to certify two

classes. Docket Item 3.

       On December 8, 2016, the defendants moved to dismiss the complaint. Docket

Item 17. The plaintiffs replied on January 17, 2017, opposing dismissal and, in the

alternative, moving for leave to replead. Docket Item 21. The defendants replied on

January 31, 2017. Docket Item 23. 2

       For the reasons that follow, this Court grants the defendants’ motion without

prejudice with respect to the plaintiffs’ first, second, fifth, and sixth claims; and with

prejudice with respect to the plaintiffs’ third and fourth claims.


                                       BACKGROUND


       The plaintiffs in this matter are comprised of two discrete groups. The

“Residents” are “adults with developmental disabilities who qualify for services from the

[OPWDD]; who are not capable, by virtue of their developmental disabilities, to live in

the community without assistance and support, but who are capable of living in the

community with assistance and support[;] who are presently living . . . with family and/or

related caregiver(s); [and] who would prefer to live in the community in a supported


       2 On December 19, 2016, this Court referred the matter to United States
Magistrate Judge H. Kenneth Schroeder, Jr., for all proceedings under 28 U.S.C. §
636(b)(1)(A) and (B). Docket Item 18. Because Judge Schroeder had yet to act on the
instant motions, this Court withdrew that reference on May 18, 2020. See Docket Item
29 (citing 28 U.S.C. § 636(c)(4) (“The court may, for good cause shown on its own
motion, or under extraordinary circumstances shown by any party, vacate a [dispositive]
reference of a civil matter to a magistrate judge under [section 636(c)].”); Cooley v. Foti,
1988 WL 10166, at *2 (E.D. La. Feb. 5, 1988) (“The withdrawal of a reference made to
the magistrate without the consent of the parties pursuant to [section] 636(b), of course,
requires no greater showing than the withdrawal of a reference made pursuant
to [section] 636(c).”)).

                                               2
      Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 3 of 34




residential setting but cannot because there are insufficient available appropriate

residential settings.” Docket Item 1 at 4. And the “Caregivers” are “the parents and/or

related caregivers who provide housing, care and services to [the Residents],” even

though they “are not legally obligated to do so . . . [and] would prefer that [the

Residents] live in the community in a supported residential setting.” Id. at 4-5.

       At issue is the state’s alleged policy of providing supported, community-based

residential placements only to those individuals with disabilities who are in “an acute

emergency or crisis,” such as being at “imminent risk of harm to themselves or others”

or “in imminent danger of homelessness.” Id. at 11. This prioritization policy results

from the state’s provision of fewer than 1,500 such placements each fiscal year, falling

far short of the slots needed to meet the demands of the 11,000 “eligible” individuals on

the program’s waiting list. Id. Because the Caregivers are able and willing to provide

housing and care to the Residents, the Residents have not received one of these

placements. Id.


                                       DISCUSSION


I.     LEGAL STANDARD

       To decide a motion to dismiss for failure to state a claim upon which relief may

be granted, courts “ask whether the complaint contains ‘sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’” Gamm v.

Sanderson Farms, Inc., 944 F.3d 455, 462 (2d Cir. 2019) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)). “The court accepts as true all well-pleaded factual allegations in

the complaint [and] draws all reasonable inferences in favor of the nonmoving

party.” Id. (citation omitted). “Dismissal is inappropriate unless it appears beyond doubt

                                              3
      Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 4 of 34




that the plaintiff can prove no set of facts which would entitle him or her to relief.”

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (citation omitted). But

courts “are not bound to accept as true a legal conclusion couched as a factual

allegation,” nor will “a formulaic recitation of the elements of a cause of action” suffice.

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).


II.    THE ADA AND SECTION 504

       “The ADA was enacted to ‘provide a clear and comprehensive national mandate

for the elimination of discrimination against individuals with disabilities.’” Henrietta D. v.

Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003) (quoting 42 U.S.C. § 12101(b)(1) (2000)).

“Both Title II of the ADA and [Section 504] protect the rights of disabled individuals to

participate in state-administered or funded services.” Davis v. Shah, 821 F.3d 231, 259

(2d Cir. 2016). Under Title II, “no qualified individual with a disability shall, by reason of

such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be subjected to discrimination by

any such entity.” 42 U.S.C. § 12132. And under Section 504, “[n]o otherwise qualified

individual with a disability . . . shall, solely by reason of her or his disability, be excluded

from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance . . . .” 29 U.S.C. §

794(a). A “qualified individual with a disability” is defined as “an individual with a

disability who . . . meets the essential eligibility requirements for the receipt of services

or the participation in programs or activities provided by a public entity.” 42 U.S.C. §

12131(2).




                                               4
      Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 5 of 34




       “Title II’s enforcement provision extends relief to ‘any person alleging

discrimination on the basis of disability.’” Innovative Health Sys., Inc. v. City of White

Plains, 117 F.3d 37, 47 (2d Cir. 1997) (alteration omitted) (quoting 42 U.S.C. §

12133), recognized as superseded on other grounds, Zervos v. Verizon N.Y., Inc., 252

F.3d 163, 171 n.7 (2d Cir. 2001). “Similarly, [Section 504] extends its remedies to ‘any

person aggrieved’ by the discrimination of a person on the basis of his or her disability.”

Id. (quoting 29 U.S.C. § 794a(a)(2)). Because these “enforcement provisions . . .

‘evince[ ] a congressional intention to define standing to bring a private action under

[section] 504 [and Title II] as broadly as is permitted by Article III of the Constitution,’”

both a qualified individual with a disability and an individual subject to discrimination

based on her “association with [such] persons” may bring a claim under either statute.

See id. (citation omitted) (third alteration in original); see also Loeffler v. Staten Island

Univ. Hosp., 582 F.3d 268, 280-82 (2d Cir. 2009) (same).

       “[Courts] ‘treat claims under the two statutes identically’ in most cases.” Davis,

821 F.3d at 259 (quoting Henrietta D., 331 F.3d at 272). “To state a prima facie claim

under either provision, a plaintiff must establish ‘(1) that she is a qualified individual with

a disability; (2) that she was excluded from participation in a public entity’s services,

programs or activities or was otherwise discriminated against by a public entity; and (3)

that such exclusion or discrimination was due to her disability.’” Id. (quoting Fulton v.

Goord, 591 F.3d 37, 43 (2d Cir. 2009)). “Additionally, to establish a violation [of Section

504], a plaintiff must show that the defendants receive federal funding.” Henrietta D.,

331 F.3d at 272 (citing Doe v. Pfrommer, 148 F.3d 73, 82 (2d Cir. 1998)).




                                               5
       Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 6 of 34




       The parties do not dispute that the plaintiffs adequately have alleged the first,

second, and fourth elements. The parties do, however, dispute whether the plaintiffs

have met their burden with respect to the third element—that is, whether the complaint

plausibly alleges that the state has excluded the Residents from access to supported,

community-based residential placements because of, or on the basis of, their

disabilities. The Court first addresses the Residents’ theories of discrimination and then

turns to the Caregivers’.


III.   RESIDENTS’ CLAIMS

       To establish discrimination on the basis of disability, a plaintiff may rely on “one

of three theories of liability: disparate treatment, disparate impact, or failure to make a

reasonable accommodation.” Davis, 821 F.3d at 260. This Court understands the

Residents to advance the first theory of liability in two distinct ways. 3 They first allege,

in counts one and two, that the state has violated the ADA’s and Section 504’s

community-integration mandates, as articulated by the Supreme Court in Olmstead v.

L.C. ex rel. Zimring, 527 U.S. 581 (1999). And they also allege, in counts three and

four, that the state unlawfully has treated them differently than others who are similarly

situated.


       A.     Counts One and Two: Community-Integration Mandate

       The Residents’ first theory is that the state, in denying them access to OPWDD’s

supported, community-based residential placements, has violated the ADA’s and


       3Cf. Davis, 821 F.3d at 260 n.18 (treating the plaintiffs’ Olmstead claim, brought
under both disparate-treatment and reasonable-accommodation theories, as “primarily
pressing” a disparate-treatment claim).

                                              6
      Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 7 of 34




Section 504’s community-integration mandate. See Docket Item 1 at 12-16. The state

disagrees, arguing that the integration mandate applies only when an individual with a

disability unjustifiably is at imminent risk of institutionalization, a situation the Residents

do not allege that they face. See Docket Item 17-1 at 16-18.

       The Court agrees with the state that the Residents have not plausibly alleged

that they are at imminent risk of institutionalization. But the Court disagrees that home

placement never can violate the community-integration mandate. Nevertheless,

because that theory is insufficiently pleaded, the Court dismisses the Residents’

integration claims with leave to replead.


              1.      Olmstead and the Integration Mandate

       In Olmstead, the Supreme Court held that if states provide treatment to

individuals with disabilities, they must, within financial reason, do so in the most

community-integrated setting appropriate to each individual’s needs. 527 U.S. at 607.

In that case, two individuals with mental disabilities challenged Georgia’s refusal to

transition them from psychiatric hospitals into community-based living arrangements.

Id. at 593. Justice Ginsburg, writing for the majority, framed the issue as “whether the

proscription of discrimination [in Title II of the ADA] may require placement of persons

with mental disabilities in community settings rather than in institutions” and held that

the answer was “a qualified yes.” Id. at 587. The Court based its holding on “two key

determinations” apparent from the Department of Justice’s implementing regulations:

the integration mandate and the fundamental-alteration defense. Id. at 597-98; see also

id. at 598 (observing that the Department of Justice’s views “warrant[ed] respect”).




                                               7
      Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 8 of 34




       The integration mandate provides that “[a] public entity shall administer services,

programs, and activities in the most integrated setting appropriate to the needs of

qualified individuals with disabilities.” Id. at 592 (quoting 28 CFR § 35.130(d)). “‘[T]he

most integrated setting appropriate to the needs of qualified individuals with disabilities’

. . . mean[s] ‘a setting that enables individuals with disabilities to interact with non-

disabled persons to the fullest extent possible.’” Id. (quoting 28 CFR pt. 35, App. A, p.

450). This regulation, the Court explained, demonstrated that “[u]njustified isolation . . .

is properly regarded as discrimination based on disability.” Id. at 597.

       In this regard, the fact that the plaintiffs “had identified no comparison class, i.e.,

no similarly situated individuals given preferential treatment,” was of no moment. Id. at

598. “Congress had a more comprehensive view of the concept of discrimination

advanced in the ADA.” Id. For instance, it had “explicitly identified unjustified

‘segregation’ of persons with disabilities as a ‘fo[rm] of discrimination.’” Id. at 600

(alteration in original) (quoting 42 U.S.C. § 12101(a)(2) (“[H]istorically, society has

tended to isolate and segregate individuals with disabilities, and, despite some

improvements, such forms of discrimination against individuals with disabilities continue

to be a serious and pervasive social problem.”)) (citing 42 U.S.C. § 12101(a)(5)

(“[I]ndividuals with disabilities continually encounter various forms of discrimination,

including . . . segregation.”)). These findings expanded the sorts of conduct cognizable

under the ADA because they demonstrated Congress’s belief (1) that “institutional

placement of persons who can handle and benefit from community settings perpetuates

unwarranted assumptions that persons so isolated are incapable or unworthy of

participating in community life” and (2) that “confinement in an institution severely



                                               8
      Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 9 of 34




diminishes the everyday life activities of individuals, including family relations, social

contacts, work options, economic independence, educational advancement, and cultural

enrichment.” Id. at 600-01. Stated differently, unjustified isolation constituted

discrimination per se.

       The fundamental-alteration defense tempers—in Justice Ginsburg’s words,

“qualif[ies]”—the integration mandate. It requires that “[a] public entity . . . make

reasonable modifications in policies, practices, or procedures when the modifications

are necessary to avoid discrimination on the basis of disability, unless the public entity

can demonstrate that making the modifications would fundamentally alter the nature of

the service, program, or activity.” Id. at 592 (quoting 28 CFR § 35.130(b)(7)). From this

regulation, it was apparent that states could “resist modifications that ‘would

fundamentally alter the nature of the service, program, or activity.’” Id. at 597 (quoting

28 CFR § 35.130(b)(7)).

       Writing for a plurality of the Court, Justice Ginsburg explained that “the

fundamental-alteration component of the reasonable-modifications regulation [allows a

state] to show that, in the allocation of available resources, immediate relief for the

plaintiffs would be inequitable, given the responsibility the [s]tate has undertaken for the

care and treatment of a large and diverse population of persons with mental disabilities.”

Id. at 604. “If, for example, the [s]tate were to demonstrate that it had a comprehensive,

effectively working plan for placing qualified persons with mental disabilities in less

restrictive settings, and a waiting list that moved at a reasonable pace not controlled by

the [s]tate’s endeavors to keep its institutions fully populated, the reasonable-

modifications standard would be met.” Id. at 605-06. Stated differently, courts “have no



                                              9
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 10 of 34




warrant effectively to order displacement of persons at the top of the community-based

treatment waiting list by individuals lower down who commenced civil actions.” Id. at

606; see also id. at 607 (Stevens, J., concurring in judgment) (“If a plaintiff requests

relief that requires modification of a State’s services or programs, the [s]tate may assert,

as an affirmative defense, that the requested modification would cause a fundamental

alteration of a [s]tate’s services and programs.”).

       In light of these principles, the Court summarized states’ obligations as follows: A

state must “provide community-based treatment for persons with mental disabilities”

when (1) “the [s]tate’s treatment professionals determine that such placement is

appropriate”; (2) “the affected persons do not oppose such treatment”; and (3) “the

placement can be reasonably accommodated, taking into account the resources

available to the [s]tate and the needs of others with mental disabilities.” Id. at 607. But

the Court explicitly rejected the notion that “the ADA imposes on the [s]tates ‘a standard

of care’ for whatever medical services they render[ ] or . . . requires [s]tates to ‘provide a

certain level of benefits to individuals with disabilities.’” Id. at 603 n.14. Instead,

“[s]tates must adhere to the ADA’s nondiscrimination requirement with regard to the

services they in fact provide.” Id. (emphasis added).

       The Residents claim that the state has violated the integration mandate in either

of two ways: (a) placing them at risk of institutionalization or (b) unjustifiably segregating

them from the community. See Docket Item 1 at 12-16. The Court considers the

viability of each theory in turn.




                                              10
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 11 of 34




              2.      The Residents’ Theories of Olmstead Liability

                      a.      Risk of Institutionalization

       The Residents first argue that the state’s method for prioritizing its supported,

community-based residential placements violates the integration mandate because it

places them at unacceptable risk of institutionalization. See Docket Item 1 at 11. The

state counters that such an assertion is too speculative to confer standing. The Court

agrees with the state.

       “To establish Article III standing, . . . a plaintiff must show “(1) an ‘injury in fact,’

(2) a sufficient ‘causal connection between the injury and the conduct complained of,’

and (3) a ‘likel[ihood]’ that the injury ‘will be redressed by a favorable decision.’” Knife

Rights, Inc. v. Vance, 802 F.3d 377, 383 (2d Cir. 2015) (quoting Susan B. Anthony List

v. Driehaus, 573 U.S. 149, 157-58 (2014)). “[The] injury must be ‘concrete,

particularized, and actual or imminent; fairly traceable to the challenged action; and

redressable by a favorable ruling.’” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409

(2013) (quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010)). “An

allegation of future injury may suffice if the threatened injury is ‘certainly impending,’ or

there is a ‘substantial risk’ that the harm will occur.” Susan B. Anthony List, 573 U.S. at

158 (quoting Clapper, 568 U.S. at 409, 414 n.5). But “‘allegations of possible future

injury’ are not sufficient.” Clapper, 568 U.S. at 398 (emphasis added) (quoting

Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)).

       In Davis, the Second Circuit found that a New York statute limiting Medicaid

coverage of orthopedic footwear and compression stockings to a narrow set of medical

conditions—a decision that the state conceded would “severely exacerbate [the

plaintiffs’] ailments, putting them at a substantial risk of requiring institutionalized

                                               11
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 12 of 34




care”—constituted “discrimination due to disability so as to violate the ADA and

Rehabilitation Act.” 821 F.3d at 260, 264. Reading Olmstead “broad[ly],” the court

found that a state may violate the ADA and Section 504 when it denies individuals with

disabilities a service or support necessary for those individuals to avoid a “serious” or

“substantial risk of institutionalization.” Id. at 260, 263, 264. In support of this

conclusion, the court cited a Department of Justice statement that a plaintiff

       need not wait until the harm of institutionalization or segregation occurs or
       is imminent’ in order to bring a claim under the ADA. Rather, a plaintiff
       establishes a ‘sufficient risk of institutionalization to make out an Olmstead
       violation if a public entity’s failure to provide community services . . . will
       likely cause a decline in health, safety, or welfare that would lead to the
       individual’s eventual placement in an institution.

Id. at 262-63 (emphasis in original) (quoting U.S. Dep’t of Justice, Statement of the

Department of Justice on Enforcement of the Integration Mandate of Title II of the

Americans with Disabilities Act and Olmstead v. L.C. [“DOJ Olmstead Guidance”], (last

updated June 22, 2011), www.ada.gov/olmstead/q&a_olmstead.htm).

       The relevant question therefore is not whether the plaintiffs might someday face

institutionalization; rather, it is whether the plaintiffs can demonstrate that the state’s

prioritization policy “will likely cause a decline in health, safety, or welfare that would

lead to [their] eventual placement in an institution.” Id. at 263 (citation omitted); see also

Forziano v. Indep. Grp. Home Living Program, Inc., 613 Fed. App’x 15, 17 (2d Cir.

2015) (summary order) (finding that the plaintiffs lacked standing and dismissing their

complaint because “[a]lthough [they] posit[ed] that they may be forced to move out of

[their preferred living situation] at some point, such speculative harm [was] insufficient to

confer standing”).




                                              12
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 13 of 34




       Here, the plaintiffs allege that “[o]ver 11,000 persons with developmental

disabilities statewide . . . have requested and are awaiting placement in an appropriate

supported community residential setting.” Docket Item 1 at 11. More than sixty percent

of those individuals currently reside with caregivers “who themselves are experiencing

health or other issues impacting their ability to provide care,” and almost fifty percent

reside with caregivers “over the age of 60.” Id. Because “[fewer] than 1,500 supported

community residential placements statewide will become available . . . in [the upcoming]

fiscal year,” they will be used primarily to meet the needs of “eligible individuals who are

in acute emergency situations, such as being at imminent risk of harm to themselves or

others or who are in imminent danger of homelessness.” Id. As such, “[s]upported

community residential settings . . . will not be [ ] available for other individuals” who, like

the plaintiffs, do not face emergency situations. Id. “In other words,” the Residents

explain in their opposition to the state’s motion to dismiss, “Resident[s] must wait until

their own circumstances have devolved to the point where [they are] at imminent risk of

hurting [themselves] or others, or in danger of homelessness,” at which point they “will

likely have to be institutionalized due to [the state’s] failure to appropriately plan for the

expected transition.” Docket Item 21 at 23.

       The Residents’ allegations are too tenuous to establish standing. They allege, in

effect, that their caregivers may become unable to provide care; that they then may not

receive one of the 1,500 available supported, community-based residential placements

(placements they elsewhere concede are specifically reserved for such situations); and

that their health and welfare then may deteriorate to such a level that they require




                                              13
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 14 of 34




institutional care. This hypothetical chain of events falls short of demonstrating a

“certainly impending” risk of injury.

       In short, the plaintiffs have not plausibly alleged that the state’s failure to

immediately provide them with supported, community-based residential placements now

“will likely” result in their institutionalization in the future. See Davis, 821 F.3d at 263.

The Court therefore turns to their alternative Olmstead theory—that home placement

itself constitutes “unjustified isolation.”

                       b.         Unjustified Isolation

       The Residents offer the alternative, and novel, argument that their current living

situation in their relatives’ homes constitutes unjustified isolation. See Docket Item 1 at

13-16. The state responds that an Olmstead claim requires, at a minimum, a

substantial risk of institutionalization and cannot otherwise be premised on a claim of

intra-class discrimination. See Docket Item 17-1 at 16, 20. This Court agrees with the

Residents in the abstract but finds that their complaint, as pleaded, does not allege facts

sufficient to support this theory. It therefore dismisses counts one and two with leave to

replead.

                             i.          Unjustified Isolation Is Broader than Unjustified
                                         Institutionalization

       The integration mandate plainly applies when individuals with disabilities

needlessly are placed in institutional settings. But does it apply when those same

individuals needlessly are placed in non-institutional, but nevertheless more-restrictive-

than-necessary, settings? Neither the Supreme Court nor the Second Circuit has

answered this question, but both have suggested the answer is yes.




                                                  14
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 15 of 34




       In Olmstead, the Supreme Court held that “undue institutionalization qualifies as

discrimination ‘by reason of . . . disability.’” 527 U.S. at 597-98. But the textual sources

on which the Court relied spoke of “segregation” and “isolation”—not merely

“institutionalization.” See, e.g., 42 U.S.C. § 12101(a)(2) (“[H]istorically, society has

tended to isolate and segregate individuals with disabilities, and, despite some

improvements, such forms of discrimination against individuals with disabilities continue

to be a serious and pervasive social problem.” (emphasis added)); 42 U.S.C. §

12101(a)(5) (“[I]ndividuals with disabilities continually encounter various forms of

discrimination, including . . . segregation.” (emphasis added)); 28 CFR § 35.130(d) (“A

public entity shall administer services . . . in the most integrated setting appropriate to

the needs of qualified individuals with disabilities.” (emphasis added)). So, too, did the

Court itself. See, e.g., Olmstead, 527 U.S. at 597 (“Unjustified isolation . . . is properly

regarded as discrimination based on disability.” (emphasis added)); id. at 613-14

(Kennedy, J., concurring in judgment) (“I deem it relevant and instructive that Congress

in express terms identified the ‘isolat[ion] and segregat[ion]’ of disabled persons by

society as a ‘for[m] of discrimination’ . . . .’” (alterations in original) (citations omitted)).

In short, although Olmstead answered only the question presented—whether the

plaintiffs’ institutionalization constituted discrimination—its rationale for finding in the

affirmative was not limited to that specific scenario.

       The Second Circuit’s discussion of Olmstead in Davis similarly suggests that the

integration mandate applies more broadly than only in the institutionalization context. In

Davis, the Second Circuit found that denying medical services that were necessary to

avoid a “serious” or “substantial risk of institutionalization” constituted “unjustified



                                                15
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 16 of 34




isolation on the basis of . . . disabilit[y] in violation of the integration mandate.” 821 F.3d

at 263-64. Notably, the state conceded that this denial would “severely exacerbate [the

plaintiffs’] ailments, putting them at a substantial risk of requiring institutionalized care.”

Id. at 264. The court therefore had no occasion to decide whether an Olmstead claim

may be premised on something other than institutionalization (or its imminent threat).

But nothing in the opinion suggests that the Second Circuit would limit Olmstead to its

facts. On the contrary, the Second Circuit suggested the opposite by reading Olmstead

“broad[ly].” Id. at 260.

       So neither the Supreme Court nor the Second Circuit has ever decided whether

the integration mandate applies outside the context of institutionalization. But several

other courts have addressed that question head on and found that it does apply.

       For example, in Steimel v. Wernert, 823 F.3d 902 (7th Cir. 2016), the Seventh

Circuit vacated summary judgment in favor of the defendant state and found that

Indiana may have violated the ADA and Section 504 by limiting certain “community

time” services and supports to individuals who required a nursing-facility level of care.

Id. at 908. As a consequence of the state’s providing these supports “to some persons

with disabilities, but not to [others],” id. at 913, the plaintiffs, who previously had relied

on those services and supports to “enjoy community activities such as eating in

restaurants, visiting flea markets, and window-shopping” had their “community time”

quartered from forty to roughly ten hours per week, id. at 908. The Court reasoned that

although Olmstead “had no occasion” to consider whether “the same evils it had

identified for institutional placements might exist in some settings outside of an

institution,” there was “no reason why the same analysis should not apply” when an



                                               16
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 17 of 34




individual needlessly is isolated in his home and that “its rationale . . . reaches more

broadly.” Id. at 910. “[I]solation in the home for a person ‘who can handle and benefit

from’ time out in the general community,” the court therefore held, also was

“inconsistent with the integration mandate.” Id.

       Although the Seventh Circuit noted that “[t]he plaintiffs provided evidence that

[the restriction placed them at] serious risk of being institutionalized,” its holding

explicitly was not limited to this scenario. Rather, the court said, “the integration

mandate [may be] implicated where the state’s policies have either (1) segregated

persons with disabilities within their homes, or (2) put them at serious risk of

institutionalization.” Id. at 914 (emphasis added); see also id. at 918 (“If [Indiana’s]

programs in practice allow persons with disabilities to leave their homes only 12 hours

each week, cooping them up the rest of the time, or render them at serious risk of

institutionalization, then those programs violate the integration mandate unless the state

can show that changing them would require a fundamental alteration of its programs for

the disabled.” (emphasis added)).

       Several district courts have reached similar conclusions about the expansive

reach of the integration mandate. In Lane v. Kitzhaber, 841 F. Supp. 2d 1199 (D. Or.

2012), for example, the court denied Oregon’s motion to dismiss claims that the state’s

provision of only sheltered-workshop employment opportunities violated the integration

mandate. Id. at 1204-05. The court rejected Oregon’s argument that because the

plaintiffs “[did] not allege that they [were] at risk for institutionalization, . . . the

integration mandate . . . [did] not cover their claims.” Id. The cases on which the state

relied, the court explained, “were premised upon state action creating a risk of



                                                 17
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 18 of 34




residential institutionalization, [and so] that risk naturally was discussed. However, the

cases [did] not otherwise suggest that such a risk is the sine qua non of a Title II claim.”

Id. at 1205. “To the contrary, the broad language and remedial purposes of the

ADA, the corresponding lack of any limiting language in either the ADA or the

integration mandate itself, and the lack of any case law restricting the reach of the

integration mandate suggest[ed] just the opposite conclusion.” Id. (footnote omitted).

       Likewise, in Guggenberger v. Minnesota, 198 F. Supp. 3d 973 (D. Minn. 2016),

the court explained that Olmstead’s “‘two evident judgments’ . . . , discussed . . . in the

context of institutionalized isolation, [could] be applied equally to other forms of

segregation that exclude individuals with disabilities from ‘participating in community life’

and ‘diminish[ ] [their] everyday life activities’ in a wide range of settings.” Id. at 1027.

(third and fourth alterations in original) (quoting Olmstead, 527 U.S. at 600-01).

“[U]njustified isolation [therefore was] properly regarded as discrimination based on

disability’ beyond the limited scope of institutionalization.” Id. (quoting Olmstead, 527

U.S. at 597). And the plaintiffs, who were “between the ages of twenty-two and twenty-

five and reside[d] at home with their parents,” met the pleading standard. Id. at 987.

They had been “deemed eligible” for a state program that provided supports and

services to facilitate independent living but had spent more than three years on a

waiting list for that program. Id. In addition, the plaintiffs specifically alleged that they

“wishe[d] to move out of [their] parents’ home[s]” because they “[felt] isolated from the

community in [their] current living arrangement[s],” “[sought] independence and

integration into the community on a social, cultural and vocational level and desire[d]




                                              18
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 19 of 34




interaction with peers with disabilities and without disabilities.” Id. at 1029 (citations

omitted).

       In short, the plaintiffs’ theory of liability here may be novel in the Second Circuit,

but it has been tested and approved elsewhere.

       What is more, the Department of Justice has embraced broader interpretations of

the ADA and Section 504 than a literal reading of those statutes might suggest.

Department of Justice guidance explains:

       Integrated settings are those that provide individuals with disabilities
       opportunities to live, work, and receive services in the greater community,
       like individuals without disabilities. Integrated settings are located in
       mainstream society; offer access to community activities and opportunities
       at times, frequencies and with persons of an individual’s choosing; afford
       individuals choice in their daily life activities; and [ ] provide individuals with
       disabilities the opportunity to interact with non-disabled persons to the
       fullest extent possible.

DOJ Olmstead Guidance. “Because the integration mandate ‘is a creature of the

[DOJ’s] own regulations,’ [the] DOJ’s interpretation of that provision is ‘controlling unless

plainly erroneous or inconsistent with the regulation.’” Davis, 821 F.3d at 263 (alteration

in original) (quoting Auer v. Robbins, 519 U.S. 452, 461 (1997)); see also Olmstead,

527 U.S. at 598 (“[T]he well-reasoned views of the agencies implementing a statute

constitute a body of experience and informed judgment to which courts and litigants

may properly resort for guidance.” (quoting Bragdon v. Abbott, 524 U.S. 624, 642

(1998))).

       And “the legislative history [of the ADA] makes clear that Congress considered

the provision of segregated services to individuals with disabilities a form of

discrimination prohibited by the ADA.” L.C. by Zimring v. Olmstead, 138 F.3d 893, 898

(11th Cir. 1998), aff’d in part, vacated in part, remanded sub nom. Olmstead v. L.C. ex

                                               19
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 20 of 34




rel. Zimring, 527 U.S. 581 (1999) (citing S. Rep. No. 101-116 at 20 (1989) (noting a

“compelling need to provide a clear and comprehensive national mandate . . . for the

integration of persons with disabilities into the economic and social mainstream of

American life” (emphasis added)); H.R. Rep. No. 101-485, pt. 2, at 29 (1990), as

reprinted in 1990 U.S.C.C.A.N. 267, 310 (listing “segregation” as a form of

“[d]iscrimination against people with disabilities”); H.R. Rep. No. 101-485, pt. 3, at 26,

49-50 (1990), as reprinted in 1990 U.S.C.C.A.N. 449, 472-73 (“The ADA is a

comprehensive piece of civil rights legislation which promises a new future: a future of

inclusion and integration, and the end of exclusion and segregation. . . . The purpose of

Title II is to continue to break down barriers to the integrated participation of people with

disabilities in all aspects of community life, . . . [and] integrated services are essential to

accomplishing the purposes of Title II. . . . Separate-but-equal services do not

accomplish this central goal and should be rejected.”); id. at 26, as reprinted in 1990

U.S.C.C.A.N. at 448-49 (“[S]egregation for persons with disabilities ‘may affect their

hearts and minds in a way unlikely ever to be undone.’” (quoting Brown v. Board of

Educ., 347 U.S. 483, 494 (1954)))).

       Finally, the Residents’ expansive theory of integration fits comfortably with the

“familiar canon of statutory construction that remedial legislation should be construed

broadly to effectuate its purposes.” Henrietta D., 331 F.3d at 279 (quoting Tcherepnin

v. Knight, 389 U.S. 332, 336 (1967)). The “ADA and Rehabilitation Act [are] both

remedial statutes.” Id. (citations omitted). And even if the 1999 Olmstead court—or the

2016 Davis court—would not have considered home placement to be a segregated

setting, “societal attitudes and the responses of public authorities [change] from time to



                                              20
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 21 of 34




time.” Olmstead, 527 U.S. at 609 (Kennedy, J., concurring). So today, the most

integrated setting, as discussed below, plausibly may be a community-based residential

setting rather than the family home.

       In sum, the Residents need not allege that they face an imminent risk of

institutionalization to plead a viable claim under the ADA’s and Section 504’s integration

mandates. Allegations of unjustified segregation suffice.

                            ii.      Allegations of Disparate Treatment Are Not Required
                                     Under Olmstead

       The state also argues that, even assuming the integration mandate

encompasses unjustified isolation in a non-institutional setting, the plaintiffs’ claims still

fail because what they really are alleging is that they have been treated differently than

other individuals with disabilities on a basis other than disability (that is, the availability

of voluntary caregivers). See Docket Item 17-1 at 19. According to the state, such

intra-class discrimination claims, premised on a classification other than disability, are

not cognizable under the ADA and Section 504. See id. at 20. Although this argument

is relevant to the Residents’ disparate-treatment claim discussed below, it does not

affect their Olmstead integration claims.

       In Davis, the Second Circuit rejected the state’s argument that there was no

discrimination because the challenged statute “simply allocate[d] limited state resources

among disabled individuals.” 821 F.3d at 260 (emphasis in original). In so holding, the

court found it irrelevant that the challenged statute limited a certain support to

individuals with disabilities who also had “a narrow set of medical conditions.” Id. at

261. Claims premised on the integration mandate, the court explained, did not require

the plaintiff to “identif[y] a ‘comparison class.’” Id. (quoting Olmstead, 527 U.S. at 598).


                                               21
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 22 of 34




Rather, allegations of “‘unjustified isolation’ of disabled individuals in institutionalized

care facilities constitutes discrimination on the basis of disability under the ADA.” Id. at

262 (quoting Olmstead, 527 U.S. at 597). That is so because “[i]n order to receive

needed medical services, persons with mental disabilities must, because of those

disabilities, relinquish participation in community life they could enjoy given reasonable

accommodations, while persons without mental disabilities can receive the medical

services they need without similar sacrifice.” Olmstead, 527 U.S. at 601. In other

words, unjustified isolation constitutes per se discrimination on the basis of disability—

no comparator class is necessary. 4 So the fact that some individuals with disabilities

received the service while others did not, far from defeating the plaintiffs’ claim, in fact

was central to their claim.




       4  See also Amundson ex rel. Amundson v. Wis. Dep’t of Health Servs., 721 F.3d
871, 874 (7th Cir. 2013) (“[D]iscrimination’ as used in [Title II of the ADA] includes not
only disparate treatment of comparably situated persons but also undue
institutionalization of disabled persons, no matter how anyone else is treated.”
(emphasis in original) (citing Olmstead, 527 U.S. at 597-603)); Fisher v. Okla. Health
Care Auth., 335 F.3d 1175, 1181 (10th Cir. 2003) (explaining that the integration
mandate requires “public entities . . . to ‘make reasonable modifications in policies,
practices, or procedures’ in order to avoid the discrimination inherent in the unjustified
segregation of the disabled” (emphasis added) (quoting 28 CFR § 35.130(b)(7)); Joseph
S. v. Hogan, 561 F. Supp. 2d 280, 290 (E.D.N.Y. 2008) (“[U]nnecessary segregation of
individuals with mental illness is discrimination per se and a violation of the ADA; no
demonstration of differential treatment between individuals with mental illness and those
without is required.”); see also DOJ Olmstead Guidance (“[A]n Olmstead claim is
distinct from a claim of disparate treatment or disparate impact and accordingly does
not require proof of those forms of discrimination.”); cf. Henrietta D., 331 F.3d at 273
(holding that “a Title II plaintiff who wishes to proceed on a reasonable accommodation
theory” need not “also establish disparate impact” because “the ‘concept of
discrimination’ embraced by the ADA” does not “demand[ ] that plaintiffs identify a
‘comparison class’ of ‘similarly situated individuals given preferential treatment’”
(quoting Olmstead, 527 U.S. at 598)).

                                              22
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 23 of 34




       Similarly, in Townsend v. Quasim, 328 F.3d 511 (9th Cir. 2003), the Ninth Circuit

found that the State of Washington had violated the integration mandate by providing

only some individuals with disabilities the “option of receiving long-term living assistance

and medical care in their own homes or adult family homes in the community.” Id. at

514. More specifically, while the “categorically needy” (defined by financial resources)

had their choice of settings, the “medically needy” were limited to receiving “long-term

medical care and living assistance in nursing home settings . . . or not at all.” Id. The

Ninth Circuit framed the issue as “not whether the state must provide the long term care

services sought by . . . the [medically needy]—the state [was] already providing these

services—but in what location these services [must] be provided.” Id. at 517.

Significantly, in noting that Washington already provided the services sought by the

medically-needy plaintiffs, the court referred not to the state’s provision of these

services to categorically-needy individuals but instead to its provision of these services

in “the nursing home setting.” Id. In other words, what mattered was not that only some

of those with disabilities received the services at issue (i.e., disparate treatment vis-à-vis

individuals with disabilities), but instead that the state provided services necessary to

the plaintiffs’ achieving greater community-integration (“assistance in dressing, bathing,

preparing meals, taking medications, and so on”) only in a segregated setting (i.e., per

se discrimination-by-isolation vis-à-vis individuals without disabilities). Id. The court

remanded to the district court for a determination of whether “providing [these] services

in community-based settings would fundamentally alter the nature of the services

[Washington] currently dispenses to [the medically needy].” Id. at 518.




                                             23
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 24 of 34




       In short, while the Residents’ allegations implicitly allege disparate treatment vis-

à-vis other individuals with disabilities on a basis other than disability status (that is, the

availability of relatives who can be caregivers), that allegation is not relevant to their

Olmstead claim. An Olmstead claim inherently alleges disparate treatment vis-à-vis

individuals without disabilities and thus satisfies the requirement that an individual

demonstrate exclusion “by reason of [her] disability.” 42 U.S.C. § 12132; cf. Arc of

Wash. State Inc. v. Braddock, 427 F.3d 615, 621-22 (9th Cir. 2005) (affirming grant of

summary judgment to state on fundamental-alteration defense where plaintiffs alleged

integration mandate violation because they had been placed on a waiting list for

community-based care that “[was] available to all Medicaid-eligible disabled persons as

slots become available, based only on their mental-health needs and position on the

waiting list”). What matters is that the plaintiffs have some disability and allegedly are

denied a service necessary to avoid segregation. Whether or not the plaintiffs also

allege disparate treatment is irrelevant. The state therefore is incorrect that the

Residents’ claims are defeated by their separate allegations of intra-class disparate

treatment.

                   iii.      The Plaintiffs Have Not Plausibly Alleged that They Are
                             Segregated in Their Homes

       Having decided that the integration mandate is neither limited to claims that

individuals with disabilities face a risk of institutionalization nor defeated by incidental

claims of intraclass discrimination, the question becomes whether the Residents

adequately have pleaded that they, in fact, are subject to unjustified isolation. In that

regard, the question is whether the Residents plausibly have alleged that the state has

denied them placement in the “most integrated setting appropriate to their needs”—that


                                              24
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 25 of 34




is, that that their family homes are not the setting that “enables [them] to interact with

non-disabled persons to the fullest extent possible.” 28 C.F.R. § 35.130(d) & App; see

also DOJ Olmstead Guidance (“Integrated settings are those that provide individuals

with disabilities opportunities to live, work, and receive services in the greater

community, like individuals without disabilities. Integrated settings are located in

mainstream society; offer access to community activities and opportunities at times,

frequencies and with persons of an individual’s choosing; afford individuals choice in

their daily life activities; and, provide individuals with disabilities the opportunity to

interact with non-disabled persons to the fullest extent possible.”). The Court answers

that question in two parts: First, is it possible, in an abstract sense, that home

placement might not be the most integrated setting? And second, have the plaintiffs

pleaded facts in support of such a claim?

       The abstract, theoretical injury here is no different than that identified in

Olmstead. In the same way that “institutional placement of persons who can handle

and benefit from community settings perpetuates unwarranted assumptions that

persons so isolated are incapable or unworthy of participating in community life,”

Olmstead, 527 U.S. at 600, so too might forcing adult children to live with their families

reflect a belief that such individuals are unworthy—or at least incapable—of the same

independent lifestyles expected of their peers without disabilities. And in the same way

that “confinement in an institution severely diminishes the everyday life activities of

individuals, including family relations, social contacts, work options, economic

independence, educational advancement, and cultural enrichment,” id. at 601, so too

might living at home diminish an adult’s independence and capacity to assert, develop,



                                               25
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 26 of 34




and pursue her own interests and goals. Indeed, “although family relations might be

enhanced at home if people are around, isolation in a home may often be worse than

confinement to an institution on every other measure of ‘life activities’ that Olmstead

recognized.” Steimel, 823 F.3d at 911.

       The Court recognizes Department of Justice guidance that “in cases involving

residential segregation in institutions or large congregate facilities, remedies should

provide individuals opportunities to live in their own apartments or family homes, with

necessary supports.” DOJ Olmstead Guidance (emphasis added). But the fact that the

Department of Justice lists the family home as one example of an appropriately

integrated setting does not ipso facto meant that the family home is the most integrated

setting for every individual with a disability. That same guidance provides that

“[r]emedies should focus on expanding the most integrated alternatives,” id., and thus

contemplates a range of options. While the most integrated setting appropriate to the

needs of one individual may be a group home rather than a psychiatric hospital, for

someone else such a placement may be too restrictive. Similarly, for some individuals

the family home may be the most integrated setting appropriate to their specific,

individual needs; for others it may be too restrictive. The inquiry focuses on the

individual’s needs and does not categorically declare any given setting the “most”

integrated.

       But the theoretical plausibility of the Residents’ claims does not suffice to survive

a motion to dismiss. They must further allege “sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Gamm, 944 F.3d at 462




                                             26
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 27 of 34




(quoting Iqbal, 556 U.S. at 678). And in this respect, the Residents have not met their

burden.

       The Residents allege that the state has “excluded [them] from participation in the

OPWDD’s residential program,” a decision that “effectively segregates [the p]laintiffs

from participation in the community.” Docket Item 1 at 13, 15. This alleged exclusion

“violates [the state’s] obligation to administer services, programs, and activities in the

most integrated setting appropriate to the needs of qualified individuals with disabilities”

and “infantilizes [the Residents] by forcing [them] to live with family caregivers rather

than in the community with peers.” Id. at 14, 15. They further allege that “[s]uch

unjustified isolation constitutes discrimination based on disability.” Id. The Residents,

each of whom is in her twenties or thirties, also claim that they are “capable of” and

would “prefer” living in “the community in a supported residential setting,” rather than

their sexagenarian caregivers. See id. at 6-9.

       The Residents have done no more than assert “legal conclusion[s] couched as

factual allegation[s]” and provide “a formulaic recitation of the elements of [the] cause of

action.” See Twombly, 550 U.S. at 555. Such conclusory assertions do not suffice to

survive a motion to dismiss. But because the Residents’ claims are not implausible as a

matter of law, the Court grants the plaintiffs leave to amend their complaint, if possible,

to allege facts showing that their home placements effectively segregate them—

perhaps in the manner described by the Department of Justice. 5 The Residents also



       5   Under Rule 15(a) of the Federal Rules of Civil Procedure:

       (1) A party may amend its pleading once as a matter of course within:

                (A) 21 days after serving it, or
                                               27
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 28 of 34




should clarify the precise parameters of the “Hobson’s choice” faced by their caregivers.

See Docket Item 1 at 21. In other words, what consequence would follow from the

caregivers’ simply refusing, tomorrow, to voluntarily provide care for the Residents?


              3.     Fundamental-Alteration Defense

       In the interests of judicial economy, the Courts notes that in amending their

pleadings, the Residents need not allege facts addressing any possible fundamental-

alteration defense that may be raised by the state. It is true that a state may defeat a

community-integration mandate claim by showing that “the placement can[not] be

reasonably accommodated, taking into account the resources available to the [s]tate

and the needs of others with mental disabilities.” Olmstead, 527 U.S. at 607 (plurality

opinion). But the fundamental-alteration argument is an “affirmative defense.” Id.

(Stevens, J., concurring in judgment); see also Brown v. D.C., 928 F.3d 1070, 1077

(D.C. Cir. 2019) (“[T]he State bears the burden of proving the unreasonableness of a




              (B) if the pleading is one to which a responsive pleading is required,
              21 days after service of a responsive pleading or 21 days after
              service of a motion under Rule 12(b), (e), or (f), whichever is earlier.

       (2) In all other cases, a party may amend its pleading only with the opposing
       party’s written consent or the court’s leave. The court should freely give
       leave when justice so requires.

Id. This liberal standard “is consistent with [the Second Circuit’s] ‘strong preference for
resolving disputes on the merits.’” Williams v. Citigroup Inc., 659 F.3d 208, 212-13 (2d
Cir. 2011) (quoting New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005)).

        Because the plaintiffs now have the benefit of a ruling, they may, if possible,
amend their complaint to set forth a cognizable claim. See Loreley Fin. (Jersey) No. 3
Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015) (“Without the benefit of
a ruling, many a plaintiff will not see the necessity of amendment or be in a position to
weigh the practicality and possible means of curing specific deficiencies.”).
                                             28
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 29 of 34




requested accommodation once the individual satisfies the first two requirements.”);

Steimel, 823 F.3d at 916 (“It is the state’s burden to prove that the proposed changes

would fundamentally alter their programs”—that is, “that its criteria are ‘necessary for

the provision’ of the [services at issue].”).

       So the state ultimately may defeat the plaintiffs’ claims by showing that providing

supported, community-based residential placements to the plaintiffs would require it to

unfairly reduce the level of services and supports it presently provides to others with

disabilities. Or the state might show that it has “a comprehensive, effectively working

plan for placing qualified persons with mental disabilities in less restrictive settings, and

a waiting list that moved at a reasonable pace not controlled by the [s]tate’s endeavors

to keep its institutions fully populated.” Olmstead, 527 U.S. at 605-06. In that case, this

Court would “have no warrant effectively to order displacement of persons at the top of

the community-based treatment waiting list by individuals lower down who commenced

civil actions.” Id. at 606. But that argument is not appropriately considered at the

pleadings stage. See, e.g., Mental Disability Law Clinic v. Hogan, 2008 WL 4104460, at

*15 (E.D.N.Y. Aug. 28, 2008) (“Although plaintiff has not alleged the placement can be

reasonably accommodated, taking into account (a) the resources available to the State

and (b) the needs of others with mental disabilities, it would be inappropriate to dismiss

on these claims on this ground as defendants bear the burden of establishing

‘fundamental alteration’ as a defense.” (citations omitted)); Martin v. Taft, 222 F. Supp.

2d 940, 972 (S.D. Ohio 2002) (“[W]hether [the] requested relief would entail a

fundamental alteration is a question that cannot be answered in the context of a motion

to dismiss.”).



                                                29
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 30 of 34




       B.     Counts Three and Four: Disparate Treatment Claims

       The Residents’ third and fourth claims allege that the state has treated them

differently from other individuals with disabilities. That is to say, they allege that the

defendants impermissibly discriminated between two classes of individuals with

disabilities: those who have willing caretakers and those who do not, offering only the

latter supported, community-based residential placements. The state contends that

such intra-class allegations of disparate treatment cannot support a discrimination

claim. 6 The Court agrees with the defendants on the facts of this case and accordingly

dismisses those claims.

       Even assuming that the ADA and Section 504 recognize claims of intra-class

discrimination, 7 the Residents have not alleged any facts supporting such a claim. They

allege that the state has prioritized individuals in “emergency” situations over individuals


       6 To the extent the state’s argument is that it has made reasonable choices in
allocating limited resources, as discussed above, such a fundamental-defense
argument may not be used to dismiss claims at the pleading stage.
       7  In Amundson ex rel. Amundson v. Wisconsin Department of Health Services,
for example, the Seventh Circuit posited that “[i]f Wisconsin [bought] the best available
care for persons with visual impairments, but pa[id] only for mediocre care for the
developmentally disabled, then [the] plaintiffs [would] have a theory of discrimination
even though all of them remain[ed] in group homes.” 721 F.3d 871, 874 (7th Cir. 2013)
(Easterbrook, C.J.). The Court cited Olmstead, in which the Supreme ”g[a]ve[ ] as an
example [of intra-class discrimination] O’Connor v. Consolidated Coin Caterers
Corp., 517 U.S. 308, 312 (1996), which concluded that discrimination against older
persons within the class of all persons protected by the Age Discrimination in
Employment Act—say, favoring 45 year olds over 60 year olds—could violate that
statute.” Id. (citing Olmstead, 527 U.S. at 598 n.10). But because the Amundson
plaintiffs “ha[d] not offered any comparison group or any standard by which ‘worse
treatment’ could be identified,” their claim could not survive. Id.; see also Nelson v.
Milwaukee Cty., 2006 WL 290510, at *5 (E.D. Wis. Feb. 7, 2006) (“[T]o the extent that
plaintiffs allege that defendants are treating them worse than persons with less severe
disabilities, they may proceed as such claims allege differential treatment by reason of
disability.”).

                                              30
      Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 31 of 34




who have “caregivers” willing and able to provide safe homes for them. Docket Item 1

at 11. Such a claim fails to allege that the state is treating the plaintiffs differently “by

reason of [their] disability[ies].” 42 U.S.C. § 12132 (emphasis added). The Residents’

third and fourth claims therefore are dismissed with prejudice because amendment

would be “futile.” See Chunn v. Amtrak, 916 F.3d 204, 208 (2d Cir. 2019) (citation

omitted).


IV.    CAREGIVERS’ ASSOCIATIONAL CLAIMS

       Finally, the Court considers whether the Caregivers plausibly have alleged that

the state has discriminated against them on the basis of their association with the

Residents. And because the Court dismisses the Residents’ disparate treatment

claims, the question is whether the Caregivers may allege discrimination based on their

association with individuals whose statutory right to integration has been denied.

       The Second Circuit has explained that “to gain entry to the courts, non-disabled

parties bringing associational discrimination claims need only prove [(1)] an

independent injury [(2)] causally related to the denial of federally[-]required services to

the disabled persons [(3)] with whom the non-disabled plaintiffs are associated.”

Loeffler, 582 F.3d at 279 (Wesley, J., concurring and stating the opinion of the court on

this issue). In Loeffler, the court found this standard satisfied when two children were

“compelled to provide sign language interpretation” for their hearing-impaired father

while he was hospitalized, “forced [into] truancy from school, and involuntary[il]y

expos[ed] to their father’s suffering.” Id. The court noted that the plaintiffs “[did] not

claim that the [defendant hospital’s] failure to provide a sign language interpreter injured

them by preventing their father from coming home earlier or from providing care and


                                              31
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 32 of 34




support. Instead, they claim[ed] that they were forced to provide a service as a result of

the [h]ospital’s failure to honor its federally[-]imposed obligation.” Id. at 281.

       Here, the Caregivers allege that they “have no legal obligation to provide care and

services to [the Residents],” Docket Item 1 at 20, 22, and do so “only . . . out of love and

the necessity forced upon them by [the state’s] failure to meet their legal obligations,” id.

at 21, 23. The Court agrees that such a claim mirrors that found viable by the Second

Circuit in Loeffler.

       The state makes much of the fact that the discrimination underlying the instant

associational claim is for failure to integrate—not for disparate treatment or, as in

Loeffler, failure to accommodate. See Docket Item 23 at 17-20. But the state provides

no persuasive reason why this distinction should be material. The Court in Olmstead

was clear that “[u]njustified isolation . . . is properly regarded as discrimination based on

disability.” 527 U.S. at 597. It therefore follows that “[u]njustified isolation” (so long as it

satisfies the other requirements of Olmstead, including not requiring the state to

fundamentally alter its programming) constitutes “the denial of federally[-]required

services to the disabled persons.” See Loeffler, 582 F.3d at 279. And being forced to

provide care and services constitutes an “independent injury” that is “causally related” to

this denial.

       The state also argues that the Caregivers lack standing because they “have no

particularized injury. . . . [I]t appears from the [c]omplaint that the relief sought would be

identical whether or not the [Caregivers] remain parties.” Docket Item 17-1 at 25. The

state reads far too much into the requirement that a plaintiff “must have . . . suffered . . .

[a] ‘particularized’” injury. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016), as



                                              32
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 33 of 34




revised (May 24, 2016). “For an injury to be ‘particularized,’ it ‘must affect the plaintiff in

a personal and individual way.’” Id. The purpose of this requirement is to ensure that a

plaintiff has a “personal stake in the outcome of the controversy.” Susan B. Anthony

List, 573 U.S. at 158 (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).

        Even if the Residents and Caregivers seek the same relief, their alleged injuries

are distinct. The Residents allege segregation; the Caregivers allege the forced

provision of care. And although it is possible that retaining the Caregivers as parties to

the action would not materially affect the relief ordered, that is neither necessarily true

nor relevant. On the contrary, it hardly can be argued that the Caregivers do not have a

unique and “personal stake in the outcome of” this case that might shape the Court’s

understanding of the issues and any relief that might be awarded.

       The Caregivers therefore have articulated a viable theory of discrimination. But

because the Court has dismissed the Residents’ underlying claims, so too must the

Caregiver claims’ fail. For the same reasons discussed above, however, the Court

grants the Caregivers leave to amend their pleadings.




                                              33
     Case 1:16-cv-00735-LJV-HKS Document 30 Filed 07/11/20 Page 34 of 34




                                             ORDER


       In light of the above, IT IS HEREBY

       ORDERED, under Rule 25(d) of the Federal Rules of Civil Procedure, that the

Clerk of Court shall replace Kerry Delaney, former acting Commissioner of OPWDD,

with Dr. Theodore Kastner, Commissioner of OPWDD; and it is further

       ORDERED that the plaintiffs’ third and fourth claims are dismissed with

prejudice; and it is further

       ORDERED that the plaintiffs’ first, second, fifth, and sixth claims are dismissed

without prejudice; the plaintiffs may amend their complaint within 60 days of the date of

this decision and order; and it is further

       ORDERED that the plaintiffs’ motion to certify two classes, Docket Item 3, is

denied without prejudice as premature; and it is further

       ORDERED that if the plaintiffs do not amend their complaint within 60 days of the

date of this decision and order, the complaint will be dismissed without further order and

the Clerk of Court shall close the case.



       SO ORDERED.

       Dated: July 11, 2020
              Buffalo, New York



                                               /s/ Hon. Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              34
